737 N.W.2d 705 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William James HASTINGS, Defendant-Appellant.
Docket No. 133095. COA No. 262698.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's June 22, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons stated in Justice Markman's previous statement in this case.
MARKMAN, J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in his statement at People v. Hastings, 478 Mich. 914, 733 N.W.2d 19 (2007).